LOBRANO, Judge,
concurs.
I concur in the result reached by the majority.
Mrs. Dolsen’s argument that the ordinance is unconstitutional on its face has no merit.
Her argument that it is unconstitutional as applied to the particular facts of this case, as the majority states, is not supported by the record.
More important however, her claim concerning deprivation of property rights because of loss of non-conforming status is premature. She has not been refused a liquor permit, nor has she complained of loss of her non-conforming status. At this point in time, she anticipates these occurrences and seeks an advisory opinion from this court. I would dismiss her petition for injunction relief on this basis.